Exhibit 10.1

DEBENTURE AGREEMENT
 
THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS. THE
SECURITIES ARE SUBJECT TO RESTRICTIONS OF TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SUCH LAWS PURSUANT TO
REGISTRATION OR AN EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY OTHER REGULATORY
AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE
MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.



 FACE AMOUNT  $1,900,000  PRICE   $1,900,000  DEBENTURE NUMBER    May - 2006-101
 ISSUANCE DATE  May 15, 2006  MATURITY DATE  May 15, 2011

                                                                      
                                                                                       
FOR VALUE RECEIVED, Execute Sports, Inc., a Nevada corporation (the “Company”),
hereby promises to pay DUTCHESS PRIVATE EQUITIES FUND, LP and DUTCHESS PRIVATE
EQUITIES FUND, II, LP (collectively, the “Holder”) by September 30, 2011 (the
“Maturity Date”), the principal amount of One Million Nine Hundred Thousand
Dollars ($1,900,000) U.S., and to pay interest and redemption on the principal
amount hereof, and any accrued penalties, in such amounts, at such times and on
such terms and conditions as are specified herein.


The Debenture set forth in this Agreement is subject to automatic conversion at
the end of five (5) years from the date of issuance at which time the Debenture
outstanding will be automatically converted based upon the formula set forth in
Article 3.2(c).


Article 1   Interest


The Company shall pay twelve percent (12%) annual coupon on the unpaid Face
Amount of this Debenture. Such payments will be made as set forth in Exhibit B
hereto which terms are incorporated herein by reference. The first payment is
due and payable within thirty (30) days of the Holder's disbursement of funds to
the Company (a "Closing").


Any monies paid to the Holder in excess of the interest due when paid shall be
credited toward the Redemption of the Face Amount of the Debenture.




Article 2  Method of Payment


Section 2.1 Prior to Registration with the SEC


As set forth in Exhibit B hereto, the terms of which are incorporated herein by
reference, prior to the U.S. Securities and Exchange Commission ("SEC")
declaring the registration statement for the shares underlying the Debenture
("Registration Statement") effective ("Effective Date"), the Company will make
amortizing payments to the Holder (a "Payment," or collectively, the "Payments")
on a monthly basis on the first day of each business day of each month while
there is an outstanding balance on the Debenture, in the following amounts
("Payment Amount" or collectively, the "Payment Amounts"):
 
Payment for Month 1 (due within thirty (30) days of the Issuance Date)
through Month 3       $18,829.34
Payment for Month 4 and each month
thereafter                                           $208,263.53


Notwithstanding any provision to the contrary in this Debenture, the Company may
pay in full to the Holder the Face Amount, or any balance remaining thereon, in
readily available funds, at any time and from time to time without penalty.


Section 2.2 Subsequent to the Effective Date


After the Effective Date of the Registration Statement, the Holder, at its sole
option, shall be entitled to either i) request a Payment from the Company in the
amounts set forth in the table in Section 2.1, above; or ii) the Holder may
elect to convert a portion of the Debenture pursuant to Article 3, below, in an
amount equal to or greater than the Payment Amount. In the event the Holder is
unable to convert that portion of the Debenture equal to the Payment Amount
during a calendar month, the Company shall make a Payment in cash in an amount
equal to the difference between the amount converted by the Holder and the
Payment Amount due for that month.


Nothing contained in this Article 2 shall limit the amount the Holder can elect
to convert during a calendar month except as defined in Section 3.2 (i), below.


All Payments made under Article 2, shall be applied toward the total Redemption
Amount as outlined in Article 14, herein.


Section 2.3 No Penalty for Prepayment.


The Company may make additional payments toward Redemption (“Prepayment”)
without any penalties.


Section 2.4 Accelerated Repayment in the Event of a Subsequent Financing by a
Third Party.


If, at any time after Closing, the Company receives financing from a third party
(excluding the Holder), the Company is required to pay to the Holder 100% of the
proceeds raised from the third party in excess of an aggregate amount of
$1,000,000 (the “Threshold Amount”). The Threshold Amount shall also pertain to
any assets sold, transferred or disposed of by the Company. The Company agrees
to pay one hundred percent (100%) of any proceeds raised by the Company over the
Threshold Amount toward the Accelerated Repayment of the Debenture with Interest
until such time as the Face Amount of the Debenture, including accrued interest
and penalties, has been paid in full. The accelerated Repayment shall be made to
the Holder upon the Company’s receipt of the financing. Failure to do so will
result in an Event of Default as set forth herein.


 
Article 3  Conversion
Section 3.1  Conversion Privilege
(a)  The Holder of this Debenture shall have the right to convert any and all
amounts owing under this Debenture into shares of Common Stock at any time
following the Closing Date and which is before the close of business on the
Maturity Date, except as set forth in Section 3.2(c) below. The number of shares
of Common Stock issuable upon the conversion of this Debenture is determined
pursuant to Section 3.2 and rounding the result up to the nearest whole share.
(b)  This Debenture may not be converted, whether in whole or in part, except in
accordance with this Article 3.
(c)  In the event all or any portion of this Debenture remains outstanding on
the Maturity Date, the unconverted portion of such Debenture will automatically
be converted into shares of Common Stock on such date in the manner set forth in
Section 3.2.
Section 3.2  Conversion Procedure 
(a)  Conversion Procedures. The Holder may elect to convert the unpaid Face
Amount of and accrued interest on this Debenture, in whole or in part, at any
time following the Closing Date. Such conversion shall be effectuated by the
Holder sending to the Company a facsimile or electronic mail version of the
signed Notice of Conversion which evidences the Holder’s intention to convert
the Debenture as indicated. The date on which the Notice of Conversion is
delivered (“Conversion Date”) shall be deemed to be the date on which the Holder
has delivered to the Company a facsimile or electronic mail of the signed Notice
of Conversion. Notwithstanding the above, any Notice of Conversion received by
5:00 P.M. EST, shall be deemed to have been received the previous business day,
with receipt being via a confirmation of time of facsimile of the Holder.
(b)  Common Stock to be Issued.Upon the Holder's conversion of any Debenture,
the Company shall issue the number of shares of Common Stock equal to the
Conversion. If, at the time of conversion, the Registration Statement has been
declared effective, the Company shall instruct its transfer agent to issue stock
certificates without restrictive legend (other than a legend referring to the
registration statement and prospectus delivery requirements) or stop transfer
instructions. If, at the time of the Holder's conversion, the Registration
Statement has not been declared effective, the Company shall instruct the
transfer agent to issue the certificates with an appropriate legend. The Company
shall act as Registrar and shall maintain an appropriate ledger containing the
necessary information with respect to each Debenture. The Company warrants that
no instructions, other than these instructions, have been given or will be given
to the transfer agent and that the Common Stock shall otherwise be freely
resold, except as may be otherwise set forth herein.
(c)  Conversion Price.  The Holder is entitled to convert the unpaid Face Amount
of this Debenture, plus accrued interest, any time following a Closing Date, at
the lesser of the following prices (the "Fixed Conversion Price"): (i) the
lowest closing bid price of the Common Stock between the Issuance Date and the
date of filing the registration statement covering resale of the shares
underlying this Debenture; or (ii) at a "Conversion Price" of fifteen cents
($.15). No fractional shares or scrip representing fractions of shares will be
issued on conversion, but the number of shares issuable shall be rounded up, in
the event of a partial share, to the nearest whole share. The Holder shall
retain all rights of conversions during any partial trading days.
 
(d)  Maximum Interest. Nothing contained in this Debenture shall be deemed to
establish or require the Company to pay interest to the Holder at a rate in
excess of the maximum rate permitted by governing law. In the event that the
rate of interest required to be paid exceeds the maximum rate permitted by
governing law, the rate of interest required to be paid thereunder shall be
automatically reduced to the maximum rate permitted under the governing law and
such excess, if so ordered, shall be credited on any remaining balances due to
the Holder. In the event this Section 3.2 (d) applies, the Parties agree that
the terms of this Debenture remain in full force and effect except as is
necessary to make the interest rate comply with applicable law.
(e)  Opinion Letter. It shall be the Company’s responsibility to take all
necessary actions and to bear all such costs to issue the Common Stock as
provided herein, including the responsibility and cost for delivery of an
opinion letter to the transfer agent, if so required. The person or entity in
whose name the certificate of Common Stock is to be registered shall be treated
as a shareholder of record on and after the conversion date. Upon surrender of
any Debentures that are to be converted in part, the Company shall issue to the
Holder a new Debenture equal to the unconverted amount, if so requested in
writing by Holder.
(f)  Delivery of Shares. Within three (3) business days after receipt of the
documentation referred to above in Section 3.2(a), the Company shall deliver a
certificate, in accordance with Section 3.2(c) for the number of shares of
Common Stock issuable upon the conversion. In the event the Company does not
make delivery of the Common Stock, as instructed by Holder, within three (3)
business days after the Conversion Date, the Company shall pay to Holder in
cash, as liquidated damages, an additional three percent (3%) per day of the
dollar value of the Debentures being converted.
 
If the failure of the Company to issue the Common Stock pursuant to this Article
3.2 (f) is due to the unavailability of authorized shares of Common Stock, the
provisions of this Article 3.2 (f) shall not apply, but instead the provisions
of Article 3.2 (k) shall apply.


The Company shall make any payments required under this Article 3.2(f) in
immediately available funds within three (3) business days from the date the
Common Stock is fully delivered. Nothing herein shall limit the Holder’s right,
at the Holder's sole discretion, to pursue actual damages or cancel the
conversion for the Company’s failure to issue and deliver Common Stock to the
Holder within three (3) business days after the Conversion Date.
The Company shall at all times reserve (or make alternative written arrangements
for reservation or contribution of shares) and have available all Common Stock
necessary to meet conversion of the full amount of the Debentures then
outstanding and due to the Holder. If, at any time, the Holder submits a Notice
of Conversion and the Company does not have sufficient authorized but unissued
shares of Common Stock (or alternative shares of Common Stock as may be
contributed by Stockholders) available to effect, in full, a conversion of the
Debentures (a “Conversion Default”, the date of such default being referred to
herein as the “Conversion Default Date”), the Company shall issue to the Holder
all of the shares of Common Stock which are then available. Any Convertible
Debentures or any portion thereof, which cannot be converted due to the
Company's lack of sufficient authorized common stock (the “Unconverted
Debentures”), may be deemed null and void upon written notice sent by the Holder
to the Company. The Company shall provide notice of such Conversion Default
(“Notice of Conversion Default”) to the Holder, by facsimile, within one (1)
business days of such default.


In the event of Conversion Default, the Company will pay to the Holder the
amount of (N/365) x (.24) x the initial issuance price of the outstanding and/or
tendered but not converted Debentures held by each Holder where N = the number
of days from the Conversion Default Date to the date that the Company authorizes
a sufficient number of shares of Common Stock to effect conversion of all
remaining Debentures (the "Authorization Date"). The Company shall send notice
to Holder of outstanding Debenture that additional shares of Common Stock have
been authorized; stating the Authorization Date and the amount of Holder’s
accrued Conversion Default Payments (“Authorization Notice”). The accrued
Conversion Default shall be paid in cash or shall be convertible into Common
Stock at the Conversion Rate, upon written notice sent by the Holder to the
Company, as follows: (i) in the event the Holder elects to take such payment in
cash, cash payment shall be made to the Holder within five (5) business days, or
(ii) in the event Holder elects to take such payment in stock, the Holder may
convert at the conversion rate set forth in the first sentence of this paragraph
within five (5) business days until the expiration of the conversion period.


The Company acknowledges that its failure to maintain a sufficient number of
authorized but unissued shares of Common Stock to effect in full a conversion of
the Debenture will cause the Holder to suffer irreparable harm, and that damages
will be difficult to ascertain. Accordingly, the parties agree that it is
appropriate to include in this Agreement a provision for liquidated damages. The
parties acknowledge and agree that the liquidated damages provision set forth in
this section represents the parties’ good faith effort to quantify such damages
and, as such, agree that the form and amount of such liquidated damages are
reasonable and will not constitute a penalty. The payment of liquidated damages
shall not relieve the Company from its obligations to deliver the Common Stock
pursuant to the terms of this Debenture. Nothing herein shall limit the Holder’s
right to pursue actual damages for the Company’s failure to maintain a
sufficient number of authorized shares of Common Stock.
If, by the third (3rd) business day after the Conversion Date, any portion of
the shares of the Convertible Debentures have not been delivered to the Holder
and the Holder purchases, in an open market transaction or otherwise, shares of
Common Stock necessary to make delivery of shares which would have been
delivered if the full amount of the shares to be converted and delivered to the
Holder by the Company (the "Covering Shares") , then the Company shall pay to
the Holder, in addition to any other amounts due to the Holder pursuant to this
Convertible Debenture, and not in lieu thereof, the Buy-In Adjustment Amount (as
defined below). The "Buy In Adjustment Amount" is the amount equal to the
excess, if any, of (x) the Holder's total purchase price (including brokerage
commissions, if any) for the Covering Shares minus (y) the net proceeds (after
brokerage commissions, if any) received by the Holder from the sale of the Sold
Shares. The Company shall pay the Buy-In Adjustment Amount to the Holder in
immediately available funds within five (5) business days of written demand by
the Holder. By way of illustration and not in limitation of the foregoing, if
the Holder purchases shares of Common Stock having a total purchase price
(including brokerage commissions) of $11,000 to cover a Buy-In with respect to
shares of Common Stock it sold for net proceeds of $10,000, the Buy-In
Adjustment Amount which the Company will be required to pay to the Holder will
be $1,000.
(g)  Prospectus and Other Documents. The Company shall furnish to Holder one (1)
prospectus and any other documents incidental to the registration of the shares
of Common Stock underlying the Debentures, including any amendment of or
supplements thereto. Any filings submitted via EDGAR will constitute fulfillment
of the Company's obligation under this Section.


(h)  Limitation on Issuance of Shares. If the Company’s Common Stock becomes
listed on the Nasdaq SmallCap Market after the issuance of the Debenture, the
Company may be limited in the number of shares of Common Stock it may issue by
virtue of (A) the number of authorized shares or (B) the applicable rules and
regulations of the principal securities market on which the Common Stock is
listed or traded, including, but not necessarily limited to, NASDAQ Rule
4310(c)(25)(H)(i) or Rule 4460(i)(1), as may be applicable (collectively, the
“Cap Regulations”). Without limiting the other provisions thereof: (i) the
Company will take all steps necessary to issue shares of Common Stock on
conversion of the Debentures without violating the Cap Regulations, and (ii) if,
despite taking such steps, the Company cannot issue such shares of Common Stock
without violating the Cap Regulations or the Holder cannot convert as a result
of the Cap Regulations (each such Debenture, an “Unconverted Debenture”) the
Holder shall have the right to elect either of the following options:


(x) if permitted by the Cap Regulations, require the Company to issue shares of
Common Stock in accordance with the Holder's Notice of Conversion at a
conversion purchase price equal to the average of the closing bid price per
share of Common Stock for any five (5) consecutive Trading Days (subject to
certain equitable adjustments for certain events occurring during such period)
during the sixty (60) Trading Days immediately preceding the Conversion Date; or


(y) require the Company to redeem each Unconverted Debenture for an amount (the
“Redemption Amount”), payable in cash, equal to the sum of (i) one hundred
thirty-three percent (133%) of the principal of an Unconverted Debenture, plus
(ii) any accrued but unpaid interest thereon through and including the date on
which the Redemption Amount is paid to the holder (the “Redemption Date”).


The Holder may elect, without limitation, one of the above remedies with respect
to a portion of such Unconverted Debenture and the other remedy with respect to
other portions of the Unconverted Debenture. The Debenture shall contain
provisions substantially consistent with the above terms, with such additional
provisions as may be consented to by the Holder. The provisions of this section
are not intended to limit the scope of the provisions otherwise included in the
Debenture.
(i)  Limitation on Amount of Conversion and Ownership. Notwithstanding anything
to the contrary in this Debenture, in no event shall the Holder be entitled to
convert that amount of Debenture, and in no event shall the Company permit that
amount of conversion, into that number of shares, which when added to the sum of
the number of shares of Common Stock beneficially owned, (as such term is
defined under Section 13(d) and Rule 13d-3 of the Securities Exchange Act of
1934, as may be amended, (the “1934 Act”)), by the Holder, would exceed 4.99% of
the number of shares of Common Stock outstanding on the Conversion Date, as
determined in accordance with Rule 13d-1(j) of the 1934 Act. In the event that
the number of shares of Common Stock outstanding as determined in accordance
with Section 13(d) of the 1934 Act is different on any Conversion Date than it
was on the Closing Date, then the number of shares of Common Stock outstanding
on such Conversion Date shall govern for purposes of determining whether the
Holder would be acquiring beneficial ownership of more than 4.99% of the number
of shares of Common Stock outstanding on such Conversion Date. However, nothing
in this Article 3.2(i) shall be read to reduce the amount of principal, interest
or penalties, if any, due to the Holder.
(j)  Legend. The Holder acknowledges that each certificate representing the
Debentures, and the Common Stock unless registered pursuant to the Registration
Rights Agreement, shall be stamped or otherwise imprinted with a legend
substantially in the following form:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE MAY NOT BE OFFERED OR SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT (i) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, (ii) TO THE EXTENT APPLICABLE, PURSUANT TO RULE 144 UNDER THE ACT (OR
ANY SIMILAR RULE UNDER SUCH ACT RELATING TO THE DISPOSITION OF SECURITIES), OR
(iii) PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER SUCH ACT.
(k) Prior to conversion of the Debenture, if at any time the conversion of all
the Debentures and exercise of all the Warrants outstanding would result in an
insufficient number of authorized shares of Common Stock being available to
cover all the conversions, then in such event, the Company will move to call and
hold a shareholder’s meeting or have shareholder action with written consent of
the proper number of shareholders within thirty (30) days of such event, or such
greater period of time if statutorily required or reasonably necessary as
regards standard brokerage house and/or SEC requirements and/or procedures, for
the purpose of authorizing additional shares of Common Stock such as necessary
to facilitate the Holder's conversions. In such an event management of the
Company shall recommend to all shareholders to vote their shares in favor of
increasing the authorized number of shares of Common Stock. Management of the
Company shall vote all of its shares of Common Stock in favor of increasing the
number of shares of authorized Common Stock to an amount equal to three hundred
percent (300%) of the remaining balance on the Debenture.. The Company
represents and warrants that under no circumstances will it deny or prevent the
Holder’s right to convert the Debentures as permitted under the terms of this
Subscription Agreement or the Registration Rights Agreement. Nothing in this
Section shall limit the obligation of the Company to make the payments set forth
in this Article 3. The Holder, at its sole option, may request the company to
authorize and issue additional shares if the Holder feels it is necessary for
conversions in the future. In the event the Company’s shareholder’s meeting does
not result in the necessary authorization, the Company shall redeem the
outstanding Debentures for an amount equal to the sum of the principal of the
outstanding Debentures plus accrued interest thereon multiplied by 133%.
 
Section 3.3  Fractional Shares. The Company shall not issue fractional shares of
Common Stock, or scrip representing fractions of such shares, upon the
conversion of this Debenture. Instead, the Company shall round up, to the
nearest whole share.
Section 3.4  Taxes on Conversion. The Company shall pay any documentary, stamp
or similar issue or transfer tax due on the issue of shares of Common Stock upon
the conversion of this Debenture. However, the Holder shall pay any such tax
which is due because the shares are issued in a name other than its name.
Section 3.5  Company to Reserve Stock. The Company shall reserve and maintain
the number of shares of Common Stock required pursuant to and upon the terms set
forth in the Subscription Agreement to permit the conversion of this Debenture.
All shares of Common Stock which may be issued upon the conversion hereof shall
upon issuance by the Company be validly issued, fully paid and nonassessable and
free from all taxes, liens and charges with respect to the issuance thereof.
Section 3.6  Restrictions on Sale. This Debenture has not been registered under
the Securities Act of 1933, as amended (the “Act”) and is being issued under
Section 4(2) of the Act and Rule 506 of Regulation D promulgated under the Act.
This Debenture and the Common Stock issuable upon the conversion thereof may
only be sold pursuant to registration under or an exemption from the Act.
Section 3.7 Stock Splits, Combinations and Dividends. If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in the case of a
subdivision of shares or stock dividend, or proportionately increased in the
case of combination of shares, in each such case, by the ratio that the total
number of shares of Common Stock outstanding immediately after such event bears
to the total number of shares of Common Stock outstanding immediately prior to
such event.


Article 4  Mergers and Acquisitions
 
The Company shall not consolidate or merge into, or transfer any or all of its
assets to, any person, unless such person assumes in writing the obligations of
the Company under this Debenture and immediately after such transaction no Event
of Default exists. Any reference herein to the Company shall refer to such
surviving or transferee corporation and the obligations of the Company shall
terminate only upon such written assumption of the Company's obligation. In the
event of a merger, or other consolidation, the Company shall give notice to the
Holder simultaneously with the announcement to the public markets. The Company
shall not acquire any other operating businesses prior to the Effective Date.
Failure to comply with the Article will constitute and Event of Default and the
Holder may seek to take actions outlined in Article 6, below.


Article 5   Security


This Debenture is secured by a Security Agreement (the "Security Agreement") of
this date between the Company and the Holder.
 
Article 6  Defaults and Remedies
Section 6.1  Events of Default. An “Event of Default” occurs if any one of the
following occur:


(a) the Company does not make timely Payment or Conversion, in whole or in part,
necessary to cover the principal, interest or other sum due on the Maturity
Date, Conversion Date, upon redemption, or otherwise described herein; or,
 
(b) the Company does not make a Payment in cash for a period of three (3)
business days when due as described in this Agreement; or,
 
(c) any of the Company’s representations or warranties contained in the
Transaction Documents or this Debenture were false when made or the Company
fails to comply with any of its other agreements in the Transaction Documents
(as defined in Article 16 below) and such failure continues for a period of five
(5) business days; or,


(d) the Company pursuant to or within the meaning of any Bankruptcy Law: (i)
commences a voluntary case; (ii) consents to the entry of an order for relief
against it in an involuntary case; (iii) consents to the appointment of a
Custodian (as hereinafter defined) of it or for all or substantially all of its
property or (iv) makes a general assignment for the benefit of its creditors or
(v) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case; (B) appoints a Custodian of the Company or for all or substantially all of
its property or (C) orders the liquidation of the Company, and the order or
decree remains unstayed and in effect for sixty (60) calendar days; or,


(e) the Company’s Common Stock is suspended or no longer listed on any
recognized exchange including electronic over-the-counter bulletin board
("Principal Market") for in excess of three (3) consecutive Trading Days.
Failure to comply with the requirements for continued listing on a Principal
Market for a period of five (5) trading days; or notification from a Principal
Market that the Company is not in compliance with the conditions for such
continued listing on such Principal Market; or,


(f) the Company breaches any covenant or condition of the Transaction Documents,
and such breach, if subject to cure, continues for a period of five (5) business
days; or,


(g) the Registration Statement underlying the Debenture is not declared
effective by the SEC within twelve (12) months of the Issuance Date; or,


(h) the management, insiders, or affiliates, of the Company, whether
individually or as a group, fail to comply with the Leak-out agreements ("Leak
Out Agreements") attached hereto as Exhibit C.


Section 6.2  Remedies. In the Event of Default, the Holder may elect to secure a
portion of the Company's assets in Pledged Collateral (as defined in the
Security Agreement). The Holder may also elect to garnish revenue from the
Company in an amount that will repay the Holder on the schedules outlined in
this Agreement.


In the Event of Default, as outlined in this Agreement, the Holder can exercise
its right to increase the Face Amount of the Debenture by ten percent (10%) as
an initial penalty, and by ten percent (10%) for each subsequent Event of
Default. In addition, the Holder may elect to increase the Face Amount by two
and one-half percent (2.5%) per month (pro-rata for partial periods) paid as
liquated damages ("Liquidated Damages"), compounded daily. It is the intention
and acknowledgement of both parties that the Liquidated Damages not be deemed as
interest or a penalty under the terms of this Agreement. 
 
Section 6.3  Acceleration. If an Event of Default occurs, the Holder by notice
to the Company may declare the remaining principal amount of this Debenture,
together with all accrued interest and any liquidated damages, to be immediately
due and payable in full.
Section 6.4  Seniority. The Company warrants that no indebtedness of the Company
is senior to this Debenture in right of payment, whether with respect to
interest, damages or upon liquidation or dissolution or otherwise. And, the
Company warrants that it has taken all necessary steps to subordinate its other
obligations to the rights of the Holder hereunder.


Section 6.5 Cost of Collections. If an Event of Default occurs, the Company
shall pay the Holder's reasonable costs of collection, including reasonable
attorney's fees and costs of arbitration.


Article 7  Registered Debentures
Section 7.1  Record Ownership. The Company, or the Company's attorney, shall
maintain a register of the Holder of the Debentures (the “Register”) showing
their names and addresses and the serial numbers and principal amounts of
Debentures issued to them. The Register may be maintained in electronic,
magnetic or other computerized form. The Company may treat the person named as
the Holder of this Debenture in the Register as the sole owner of this
Debenture. The Holder of this Debenture is exclusively entitled to receive
payments of interest on this Debenture, receive notifications with respect to
this Debenture, convert it into Common Stock and otherwise exercise all of the
rights and powers as the absolute owner hereof.
Worn or Lost Debentures. If this Debenture becomes worn, defaced or mutilated
but is still substantially intact and recognizable, the Company or its agent may
issue a new Debenture in lieu hereof upon its surrender. Where the Holder of
this Debenture claims that the Debenture has been lost, destroyed or wrongfully
taken, the Company shall issue a new Debenture in place of the Debenture if the
Holder so requests by written notice to the Company.


Article 8  Notice.


Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Debenture must be in writing and will be deemed
to have been delivered (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided a confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one (1) day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:


If to the Company:
Todd Pitcher
Execute Sports, Inc.
1284 Puerta Del Sol, Suite 150
San Clemente, CA 92673
Telephone: (858) 518-1387
Facsimile:
If to the Investor:


Douglas Leighton
Dutchess Capital Management
50 Commonwealth Ave, Suite 2
Boston, MA 02116
Telephone: 617-301-4700
Facsimile: 617-249-0947


Each party shall provide five (5) business days prior notice to the other party
of any change in address, phone number or facsimile number.
Article 9  Time


Where this Note authorizes or requires the payment of money or the performance
of a condition or obligation on a Saturday or Sunday or a holiday on which the
United States Stock Markets (“US Markets”) are closed (“Holiday”), such payment
shall be made or condition or obligation performed on the last business day
preceding such Saturday, Sunday or Holiday. A “business day” shall mean a day on
which the US Markets are open for a full day or half day of trading.
Article 10  No Assignment


This Debenture and the obligation hereunder shall not be assignable by the
Company or the Holder.


Article 11  Rules of Construction.


In this Debenture, unless the context otherwise requires, words in the singular
number include the plural, and in the plural include the singular, and words of
the masculine gender include the feminine and the neuter, and when the tense so
indicates, words of the neuter gender may refer to any gender. The numbers and
titles of sections contained in the Debenture are inserted for convenience of
reference only, and they neither form a part of this Debenture nor are they to
be used in the construction or interpretation hereof. Wherever, in this
Debenture, a determination of the Company is required or allowed, such
determination shall be made by a majority of the Board of Directors of the
Company and if it is made in good faith, it shall be conclusive and binding upon
the Company and the Holder of this Debenture.
 


Article 12  Governing Law
 
The validity, terms, performance and enforcement of this Debenture shall be
governed and construed by the provisions hereof and in accordance with the laws
of the Commonwealth of Massachusetts applicable to agreements that are
negotiated, executed, delivered and performed solely in the Commonwealth of
Massachusetts.
Article 13  Disputes Under Agreement
All disputes arising under this agreement shall be governed by and interpreted
in accordance with the laws of the Commonwealth of Massachusetts, without regard
to principles of conflict of laws. The parties to this agreement will submit all
disputes arising under this agreement to arbitration in Boston, Massachusetts
before a single arbitrator of the American Arbitration Association (“AAA”). The
arbitrator shall be selected by application of the rules of the AAA, or by
mutual agreement of the parties, except that such arbitrator shall be an
attorney admitted to practice law in the Commonwealth of Massachusetts. No party
to this agreement will challenge the jurisdiction or venue provisions as
provided in this section. Nothing in this section shall limit the Holder's right
to obtain an injunction for a breach of this Agreement from a court of law.




Article 14 Redemption


The Holder shall have the right to be redeemed, in cash, from the Debenture, in
whole or in part, at a price equal to one hundred and twenty-five percent (125%)
of the outstanding principal amount of the Debenture, including accrued interest
(and penalties if applicable). Any Payments, as defined in Article 2 above,
shall apply to the Redemption Amount.


Article 15  Holder Warrants


As an additional inducement to the Holder, the Company shall issue to the Holder
a warrant to purchase up to four hundred and seventy-five thousand dollars
($475,000) worth of the Company's common stock exercisable at the strike prices
outlined in the Warrant Agreement, attached hereto and incorporated by
reference.


Article 16 Transaction Documents


The Company agrees that contemporaneously with the execution and delivery of
this Debenture, the parties hereto are executing and delivering a Debenture
Registration Rights Agreement, Subscription Agreement, Warrant Agreement,
Security Agreement and the Irrevocable Transfer Agent Agreement between the
Company and Dutchess Capital Management, LLC (collectively, the "Transaction
Documents") pursuant to which the Company has agreed to provide certain rights
and obligations as defined in the Transaction Documents.


Article 17  Waiver


The Holder's delay or failure at any time or times hereafter to require strict
performance by the Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Holder under this Agreement to
demand strict compliance and performance herewith. Any waiver by the Holder of
any Event of Default shall not waive or affect any other Event of Default,
whether such Event of Default is prior or subsequent thereto and whether of the
same or a different type. None of the undertakings, agreements and covenants of
the Company contained in this Agreement, and no Event of Default, shall be
deemed to have been waived by the Holder, nor may this Agreement be amended,
changed or modified, unless such waiver, amendment, change or modification is
evidenced by an instrument in writing specifying such waiver, amendment, change
or modification and signed by the Holder.


Article 18 Integration


This Note is the FINAL AGREEMENT between the Company and the Holder with respect
to the terms and conditions set forth herein, and, the terms of this Debenture
may not be contradicted by evidence of prior, contemporaneous, or subsequent
oral agreements of the Parties. The execution and delivery of this Debenture is
done in conjunction with the exectution of the Transaction Documents, as defined
in Article 16.


Article 19 Failure To Meet Obligations by the Company


The Company acknowledges that its failure to timely meet any of its obligations
hereunder, including, but without limitation, its obligations to make Payments,
deliver shares and, as necessary, to register and maintain sufficient number of
Shares, will cause the Holder to suffer irreparable harm and that the actual
damage to the Holder will be difficult to ascertain. Accordingly, the parties
agree that it is appropriate to include in this Debenture a provision for
liquidated damages. The parties acknowledge and agree that the liquidated
damages provision set forth in this section represents the parties’ good faith
effort to quantify such damages and, as such, agree that the form and amount of
such liquidated damages are reasonable and do not constitute a penalty. The
payment of liquidated damages shall not relieve the Company from its obligations
to deliver the Common Stock pursuant to the terms of this Debenture.




*.*.*


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has duly executed this Debenture as of the date
first written above and duly authorized to sign on behalf of:
 
  EXECUTE SPORTS, INC..
 


By: /s/Todd M. Pitcher      
Name: Todd M. Pitcher
Title:  Chief Executive Officer


By: /s/Sheryl Gardner
Name: Sheryl Gardner
Title:  Chief Financial Officer




DUTCHESS PRIVATE EQUITIES FUND, L.P.
DUTCHESS PRIVATE EQUITIES FUND, II, L.P.
BY ITS GENERAL PARTNER DUTCHESS
CAPITAL MANAGEMENT, LLC 
 


By: /s/Douglas H. Leighton      
Name: Douglas H. Leighton
Title: A Managing Member




--------------------------------------------------------------------------------



Exhibit A


NOTICE OF CONVERSION


(To be Executed by the Registered Owner in order to Convert Debenture)
TO EXECUTE SPORTS, INC..


The undersigned hereby irrevocably elects, as of ________________, to convert
$________________ of its convertible debenture (the “Debenture”) into Common
Stock of Execute Sports, Inc.. (the “Company”) according to the conditions set
forth in the Debenture issued by the Company.


Date of Conversion________________________________________________




Applicable Conversion Price________________________________________


Number of Debentures Issuable upon this Conversion_______________________




Name(Print)_Dutchess Private Equities Fund, LP or Dutchess Private Equities
Fund, II, LP 


Address______________50 Commonwealth Ave, Boston, MA 02116_____________




Phone_____617-301-4700_____________ Fax________617-249-0947___________










By:_______________________________________
Douglas Leighton




--------------------------------------------------------------------------------



EXHIBIT B PAYMENT SCHEDULE



 
Balance
Balance With Interest
Payment Due
Applied to Principal
Applied to Interest
Applited to Redemption
5/15/2006
$ 1,900,000.00
$1,918,829.34
$18,829.34
$0.00
$18,829.34
$0.00
6/15/2006
$1,900,000.00
$1,918,829.34
$18,829.34
$0.00
$18,829.34
$0.00
7/15/2006
$1,900,000.00
$1,918,829.34
$18,829.34
$0.00
$18,829.34
$0.00
8/15/2006
$1,900,000.00
$1,918,829.34
$18,829.34
$0.00
$18,829.34
$0.00
9/15/2006
$1,900,000.00
$1,918,829.34
$ 208,263.53
$151,547.35
$18,829.34
$189,434.19
10/15/2006
$1,748,452.65
$1,765,780.12
$ 208,263.53
$152,748.84
$17,327.47
$190,936.05
11/15/2006
$1,595,703.80
$1,611,517.51
$ 208,263.53
$153,959.86
$15,813.71
$192,449.82
12/15/2006
$1,441,743.95
$1,456,031.88
$ 208,263.53
$155,180.47
$14,287.94
$193,975.59
1/15/2007
$1,286,563.47
$1,299,313.54
$ 208,263.53
$156,410.77
$12,750.07
$195,513.46
2/15/2007
$1,130,152.71
$1,141,352.72
$ 208,263.53
$157,650.81
$11,200.01
$197,063.52
3/15/2007
$972,501.89
$982,139.56
$ 208,263.53
$158,900.69
$9,637.67
$198,625.86
4/15/2007
$813,601.20
$821,664.14
$ 208,263.53
$160,160.48
$8,062.93
$200,200.60
5/15/2007
$653,440.73
$659,916.44
$ 208,263.53
$161,430.25
$6,475.71
$201,787.82
6/15/2007
$492,010.47
$496,886.39
$ 208,263.53
$162,710.09
$4,875.91
$203,387.62
7/15/2007
$329,300.38
$332,563.81
$ 208,263.53
$164,000.08
$3,263.42
$205,000.10
8/15/2007
$165,300.30
$166,938.45
$ 208,263.53
$165,300.30
$1,638.16
$206,625.37
9/15/2007
$0.00
$0.00
$ 208,263.53
$166,610.82
$0.00
$208,263.53





--------------------------------------------------------------------------------



EXHIBIT C
LEAK-OUT AGREEMENTS
[leakout.jpg]
 

--------------------------------------------------------------------------------


 
 
[leakoutsig.jpg]

--------------------------------------------------------------------------------


 
[leakoutb.jpg]
 

--------------------------------------------------------------------------------


 
[leakoutbsig.jpg]
 
 

--------------------------------------------------------------------------------


 
[leakoutc.jpg]
 
 

--------------------------------------------------------------------------------


 
 
[leakoutsigc.jpg]

--------------------------------------------------------------------------------

